     Case 2:19-cv-01179-KJM-DMC Document 90 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    MORGAN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On April 1, 2020, the Magistrate Judge filed findings and recommendations, which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23                  The court presumes that any findings of fact are correct. See Orand v. United

24   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

26   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

27   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 90 Filed 09/30/20 Page 2 of 2

 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed April 1, 2020, are adopted in full;
 3   and
 4               2.    Plaintiff’s motion for preliminary injunctive relief (ECF No. 22) is denied.
 5   DATED: September 29, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
